Appeal by the defendant from a judgment of the County Court, Westchester County (Zambelli, J.), rendered May 8, 2001, as amended February 18, 2004, convicting him of robbery in the second degree (four counts) and grand larceny in the fourth degree (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment, as amended, is affirmed.
The defendant’s contention that the evidence was legally insufficient to support his conviction because the People failed to prove that he acted in concert with others is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable *813doubt. Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see People v Gaimari, 176 NY 84, 94 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86, 88 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]).
The defendant’s remaining contentions are without merit. Florio, J.P., Smith, Crane and Rivera, JJ., concur.